Citation Nr: 0336371	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-20 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a temporary total disability rating under 
the provisions of           38 C.F.R. § 4.30 (2003) for 
periods of convalescence following a right ureteroscopy in 
August 2000 and a left ureteroscopy in December 2000.   

2.  Entitlement to an increased rating for service-connected 
calculus with pyelonephritis, status post stent placement, 
currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an adverse rating decision 
issued in February 2002 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  In 
April 2003, the veteran appeared and testified at a personal 
hearing before the undersigned Veterans Law Judge, sitting at 
New Orleans, Louisiana. 

The issue of entitlement to an increased rating for service-
connected calculus with pyelonephritis, status post stent 
placement, is addressed in the REMAND section of this 
decision.


FINDING OF FACT

A right ureteroscopy in August 2000 and a left ureteroscopy 
in December 2000 did not necessitate at least one month of 
convalescence, did not involve severe post-operative 
residuals, and did not require immobilization by cast. 


CONCLUSION OF LAW

The criteria for a temporary total disability rating for 
periods of convalescence following a right ureteroscopy in 
August 2000 and a left ureteroscopy in December 2000 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The law pertaining to the processing of VA compensation 
claims, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) requires VA to assist a claimant in developing all 
facts pertinent to a claim for VA benefits.  Such assistance 
may include a medical opinion and notice to the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the VA Secretary, that is necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA has issued regulations to implement VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

The Board finds that the VCAA requirements and implementing 
regulations have been met in this case with regard to the 
issue of entitlement to a temporary total rating.  In 
particular, in the rating decision and statement of the case, 
the RO advised the veteran of what must be demonstrated to 
establish a temporary total disability rating under the 
provisions of 38 C.F.R. § 4.30 for periods of convalescence 
following a right ureteroscopy in August 2000 and a left 
ureteroscopy in December 2000.  In a July 2001 letter, the RO 
advised the veteran of the evidence needed to substantiate 
his claim for a temporary total rating.  The RO advised the 
veteran that VA would request any information or evidence the 
veteran wanted VA to obtain, and any medical evidence from 
his doctors about which he told VA, and requested the veteran 
to provide information regarding medical treatment; the RO 
sent VA Forms 21-4142 (Authorization and Consent to Release 
Information to VA) for this purpose.  

The RO also advised the veteran that he could obtain any of 
the records and send them to VA.  The RO requested the 
veteran to provide specific information about dates of 
treatment, and provided a VA Form 21-4138 and a phone number 
for the veteran to use for his answer.  In an August 2001 
Statement in Support of Claim, the veteran indicated that he 
understood the evidence needed to support the claim, what 
evidence VA would obtain, what evidence VA already had, what 
evidence he needed to furnish, and that he was not aware of 
any other source of evidence relevant to the claim.  In a 
November 2002 statement of the case, the RO provided the 
veteran the regulatory provisions of the VCAA.  Thus, the 
veteran has been advised which portion of evidence is to be 
provided by him and which portion VA would attempt to obtain 
in accordance with 38 U.S.C.A. § 5103(a).  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the claim, and the veteran has not identified 
any additional records or other evidence that has not been 
obtained.  VA specifically requested VA treatment records.  
Accordingly, no further notice or assistance in acquiring 
additional evidence is required by the new statute and 
regulations. 

II.  Temporary Total Rating for Convalescence

A total disability rating will be assigned following a 
hospital discharge or outpatient release, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in one of the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement or continued use of a wheelchair or 
crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one or more major 
joints.  38 C.F.R. § 4.30(a)(1)-(3).  

Extensions of periods of one, two, or three months beyond the 
initial three months also may be made under subparagraphs 
(1), (2), or (3) of 38 C.F.R. § 4.30(a).  In addition, 
approval may be obtained for extensions of one or more 
months, up to six months beyond the initial six-month period, 
under subparagraphs (2) or (3) of 38 C.F.R. § 4.30(a).  38 
C.F.R. § 4.30(b).

Convalescence has been defined as "the stage of recovery 
following an attack of disease, a surgical operation, or an 
injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) 
(citing Dorland's Illustrated Medical Dictionary).  The Court 
in Felden also defined recovery as "the act of regaining or 
returning toward a normal or healthy state."  Id. (citing 
Webster's Medical Desk Dictionary 606 (1986)).  

The veteran underwent a right ureteroscopy in August 2000 and 
a left ureteroscopy in December 2000.  He contends that 
because he had to return to VA for antibiotics and 
experienced a urinary tract infection following one or both 
of these procedures, a temporary total rating under the 
criteria of 38 C.F.R. § 4.30 should be granted for periods of 
convalescence following a right ureteroscopy in August 2000 
and a left ureteroscopy in December 2000.  

After review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for a temporary total rating under the criteria of 38 C.F.R. 
§ 4.30 for periods in question.  The evidence does not show 
that right ureteroscopy in August 2000 or the left 
ureteroscopy a few months later necessitated at least one 
month of convalescence, involved severe post-operative 
residuals, or required immobilization by cast.  

The evidence demonstrates that the veteran was hospitalized 
from August 11 to August 17, 2000 for the right ureteroscopic 
stone extraction.  Postoperatively he was treated for a 
fever, and became afebrile three days prior to discharge on 
August 17, 2000.  He was admitted on December 6, 2000 for 
left ureteroscopic electrohydraulic lithotripsy of renal 
calculus.  He subsequently developed a low grade fever, for 
which he was treated, and became afebrile.  He was discharged 
on December 12, 2000.  No restrictions were noted at 
discharge from either hospitalization.  No restrictions were 
indicated on subsequent VA outpatient treatment entries for 
the periods following discharge.  The veteran was also 
treated with antibiotics on an outpatient basis for a urinary 
tract infection.  

As the evidence does not show that right ureteroscopy in 
August 2000 or a left ureteroscopy in December 2000 
necessitated at least one month of convalescence, involved 
severe post-operative residuals, or required immobilization 
by cast, the Board must find that the criteria for a 
temporary total disability rating for periods of 
convalescence following a right ureteroscopy in August 2000 
and a left ureteroscopy in December 2000 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 
3.102, 3.159, 4.30.  The Board has considered the doctrine of 
affording the veteran the benefit of any existing doubt with 
regard to the issue on appeal; however, because the 
preponderance of the evidence is against the veteran's claim, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this issue on that basis.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102. 


ORDER

Temporary total disability ratings under the provisions of 38 
C.F.R. § 4.30 for periods of convalescence following a right 
ureteroscopy in August 2000 and a left ureteroscopy in 
December 2000 are denied.  


REMAND

The veteran contends that his service-connected calculus with 
pyelonephritis, status post stent placement, has worsened 
since the time of his last VA examination of this disability.  
For this reason, the Board concludes that a current VA 
examination is warranted before a final decision.   Also, at 
his hearing in April 2003, the veteran submitted various VA 
medical records.  He has not waived initial RO consideration 
of this evidence.  Accordingly, the issue of entitlement to 
an increased rating for service-connected calculus with 
pyelonephritis, status post stent placement, is remanded to 
the RO via the VA Appeals Management Center in Washington, 
D.C., for the following actions:

1.  The veteran should be afforded 
a VA examination to determine the 
nature and extent of disability due 
to calculus with pyelonephritis, 
status post stent placement.  The 
claims folder should be provided to 
the examiner for review in 
connection with the examination.  
Any necessary tests, including 
testing for albuminuria, edema, 
decreased kidney function, and 
hypertension, should be conducted.  

2.  The RO should then review the 
record and readjudicate the issue 
of entitlement to an increased 
rating (in excess of 30 percent) 
for service-connected calculus with 
pyelonephritis, status post stent 
placement.  The RO should consider 
the additional evidence added to 
the record since the May 2002 
statement of the case, including a 
volume of VA outpatient treatment 
records received in April 2003.  
The veteran and his representative 
should then be furnished a 
supplemental statement of the case 
and should be given the opportunity 
to respond thereto.  Thereafter, 
the case should be returned to the 
Board for further review.  

No action is required of the veteran until he receives 
further notice.  He has the right to submit additional 
evidence and argument.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The claim must be handled expeditiously.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  



	                     
______________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



